EXHIBIT SUPPLEMENTAL PENSION AND RETIREMENT PLAN OF BENEFICIAL MUTUAL SAVINGS BANK AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009 ARTICLE I PURPOSE CLAUSE This Plan was established solely for the purpose of providing benefits to certain employees of Beneficial Mutual Savings Bank which would have been payable to such employees under the Employees’ Pension and Retirement Plan of Beneficial Mutual Savings Bank but for the limitations placed on the amount of such benefits by Sections 401(a)(17) and 415 of the Code.The Plan is intended to constitute an unfunded plan primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees.This Plan is amended and restated, effective as of January 1, 2009, to conform to the requirements of Section 409A of the Code and the regulations issued thereunder. ARTICLE II DEFINITIONS 2.1.“Actuarially Equivalent” shall mean equality in value of the aggregate amounts expected to be received under different benefit forms, or the same form commencing at different points of time, as determined using the actuarial equivalent assumptions set forth in the Pension Plan. 2.2.“Administrator” shall mean the Bank. 2.3.“Bank” shall mean Beneficial Mutual Savings Bank, and any successor or successors thereof. 2.4.“Code” shall mean the Internal Revenue Code of 1986, as from time to time amended. 2.5.“Effective Date” shall mean July 1, 1991.The Effective Date of this amended and restated Plan is January 1, 2009. 2.6.“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as from time to time amended. 2.7.‘‘Limitations” means the limitations set forth in Sections 401(a)(17) and 415 of the Code, as implemented by the terms of the Pension Plan. 2.8.“Participant” shall mean any President or Vice President of the Bank who is employed by the Bank on or after the Effective Date. 2.9.“Pension Plan” shall mean the Employees’ Pension and Retirement Plan of Beneficial Mutual
